DETAILED ACTION 
Claims 1-20 have been examined in this application. Claims 1-3, 5-7, 9-12, 14-16, 18, and 19 are amended. Claim 20 is canceled. Claim 21 is new.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed 7/12/2021 have been fully considered but they are not persuasive.
Previous informalities have been resolved upon amendment and is appreciated by examiner. However, new issues under 35 U.S.C. §112 have arisen and are included in the Action herein.
In response to applicant's arguments under 35 U.S.C. §103, on pages 10-11 that the previous combination of references fail to teach the newly amended claim features, The Office finds this argument persuasive, however moot in light of a newfound combination of references which render the newly claimed invention obvious. Details of the rejection are found below. 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority
Applicant’s claim for the benefit of a prior-filed provisional application 61/580,569 filed 12/27/2011 under 35 U.S.C. 119(e) is acknowledged. The instant claims receive the benefit of the priority date in full barring any rejections under §112(a) herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 18, and dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for processing by the data processor to determine guidance data based on modeling data of an optimal running form”. Examples in the specification are detailed in [0075], wherein modeling data can be used to identify more economical movements for activities, but the description of how this training and comparison to identify particular guidance data is not provided.  To remedy such issue, examiner suggests narrowing the scope of the claim to avoid the limitation or pointing to the paragraphs of the specification where the algorithm for guidance determination based on model data is provided and performed  solely by a computer in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and dependents thereof are rejected under 35 U.S.C. 112(b)
Claim 11 recites the limitation “is selected from a group of entertainment audio that comprises music and a digital book” (emphasis added). This is an improper Markush group under MPEP §2173.05(h) as the group is not confined to the elements listed and therefore may relate to any possible entertainment audio.  Revision of the claim consistent with that in this section of the MPEP as to require the selection from a closed group of members is required.
Rejections made below are made as best understood in light of the rejections under §112 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
Claims 1-17 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dibenedetto et al. (US 2010/0292050 A1), herein Dibenedetto (‘2050), in view of Huhtala et al. (US 2008/0109158 A1), and in further view of Ftizgerald et al. (US Pub. 2016/0287937 A1)1.
Re claim 1:
Dibenedetto (‘2050) teaches: A system comprising:
• a training content generator that generates a training plan based on a plurality of training zones, wherein the plurality of training zones are determined based on a historical workout of a user (at least at ¶ [0076]-[0078] and Figures 7-8, wherein various plans are generated by the system including various workouts which include various training zones as shown in Figure 7 and may be selected by the user for performance. Wherein [0144] and [0147]-[0149] the system determines the user’s particular heart rate training zones based on analyzing historical data of the user’s past workouts to determine the correct training ranges for the user. See also [0068]-[0069]), wherein the training plan specifies a physical exercise […], (“The athlete 10 may be able to utilize the plan module 610 to select a default workout routine 608, create a custom workout routine 608, or even select or customize an entire training plan comprised of individual workout routines 608 (see [0076])", wherein additionally, the user may simply select a generated challenge exercise as a training plan and complete exercises therein. Wherein at least ¶ [0077], the workout may include different segments of different intensity goals/guidelines, based on at least heart rate of the user, wherein [0077]-[0088] guidance is provided for the user to hit their interval goals), 
• a portable device having a data processor and a memory (FIG. 2, in one embodiment the portable fitness monitoring device 100 may include a processor 102, a memory 104, user input controls 106, a sensor receiver 108, and a computer input/output 110 operatively connected to carry out the functionality of the device (see [0037])”), the memory storing data for access and processing by the data processor ("As the performance parameter data is transmitted to the portable fitness monitoring device 100, it may be stored in the memory 104 or transmitted to the server 602. When performance parameter data is continuously transmitted to the portable fitness monitoring device 100 in real-time, it may also be transmitted to the server 602 in real-time. The performance parameter data may be processed by the processor 102 prior to storage or transmission (see [0055])”), the portable device being configured to be worn by the user during the physical exercise […] (“The portable fitness monitoring device 100 the portable device monitors the user during the [physical activity] and provides adjustable guidance to the user in real-time (at least at ¶ [0077]-[0088], wherein guidance is provided to the user in real time during their exercise performance based upon their goals and currently determined performance. See particularly [0087]);
• one or more sensors worn by the user and in communication with the portable device, the one or more sensors sensing performance data about the user during the at least one physical exercise, the performance data characterizing at least one of a physiological measurement of the user, a position of the user, […] for the at least one physical activity, wherein the one or more sensors comprise a sensor embedded in sporting good of the user and the performance data comprises measurements indicating running form of the user (at least at accelerometer (204) coupled to the athletes shoe in [0032], [0050], and gps sensor [0053], which tracks running form parameters including stride count, rate, length, impact force, among others. The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness monitoring device 100. The term "performance parameters" may include physical parameters and/or physiological parameters associated with the athlete's 10 physical activity. Physical parameters measured may include, but are not limited to, time, distance, speed, pace, pedal count, wheel rotation count, stride count, stride length, airtime, stride rate, altitude, strain, and impact force. Physiological parameters measured may include, but are not limited to, heart rate, respiration rate, blood oxygen level, blood flow, hydration level, calories burned, or body temperature (see [0032])”. “Also, see ¶ [0050] wherein “Before the athlete 10 begins a physical activity, the athlete 10 may secure the accelerometer 204 to his article of footwear and the heart rate sensor 202 to his chest.  The athlete 10 may activate the portable fitness monitoring device 100 by using one or more user input , the one or more sensors transmitting the performance data to the portable device for processing by the data processor to determine guidance data based on [] criteria specified by the training content (See ¶ [0072] wherein this information is used to provide guidance data to the user); based on criteria specified by the training content, the criteria comprising one or more of calories burned by the user during the at least one workout […] (at least at ¶ [0077]-[0090], wherein feedback is provided to the user based on analyzing their performance information, such as their calories burned, and providing performance information accordingly in real time based on comparing their performance information to workout interval goals. See ¶ [0082] for adaptive guidance based on performance and [0087] for specific calories feedback based on performance) and
• an audio feedback device configured to be worn by the user, the audio feedback device receiving performance feedback from the portable device and providing, training content audio to the user that is generated2 in real-time by the portable device, the training content audio comprising guidance audio based on the guidance data to invoke the user to adjust the running form […], during [the physical exercise] (“When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system. For example if a heart rate zone-based system is employed and a user's 10 maximum heart rate has been input into the memory 104, performance feedback may be provided to the athlete 10 in real time via the audio output and/or visual display devices 300 and 400. For example, if the athlete 10 is exercising with a heart rate that the processor 102 determines is 80% of the athlete's 100 maximum heart rate, the audio output device 300 may announce "You are in the endurance zone" or "You are in the green zone." (see [0072])”. 
Dibenedetto (‘2050) is arguably silent on the workout being a virtual race and broadcasting training content to a plurality of users engaged in in the virtual race, but Huhtala teaches: [a portable running audio training device for selecting workouts, tracking user performance using sensors, enabling the user to engage in virtual races, and providing audio feedback, performing the steps of] a physical exercise associated with a virtual race and comprises training content that is broadcasted to a plurality of portable devices engaging in the virtual race; the portable device monitors the user during the virtual race and provide adjustable guidance in real time during the a performance of each user while the user and the second user engage in the virtual race(at least at ¶ [0037] and Figure 2, wherein a user’s portable device (200) is configured to create a live virtual race with other users of other devices running along a particular route. Wherein the portable device monitors the all of the participating users performances while engaging the race in real-time, such as their location, heart rate etc. in ¶ [0038]-[0044], [0046], [0057], [0062], etc. and provides audio guidance to each participant accordingly).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the workout include and/or pertain to a virtual race challenge with another live user using another portable device and broadcasting training content to all race participants, as taught by Huhtala et al., for the purpose of integrating live, social competition into the workout plan, for the benefit of motivating the user’s running performance and thereby facilitating their physical training. 
Dibenedetto (‘2050) is arguably silent on the provided guidance being determined based on modeling data of an optimal running form and providing guidance data to inboke the user to adjust the running form to promote mid-foot striking, but Fitzgerald et al. teaches: [a portable running training device using a foot sensor to track user performance and provide feedback accordingly, comprising] a sensor embedded in a sporting good of the user and the performance data comprises measurements indicating determine guidance data based on modeling data of an optimal running form … and based on the guidance data comprising guidance audio based on the guidance data to invoke the user to adjust the running form to promote mid-foot striking (at least at [0067], [0071], [0081], [0093], [0094], wherein the sensor data is captured and feedback provided to inform the user of their current foot strike pattern to enable the user to adjust their form to perform more mid-foot striking. Wherein the guidance is based on comparison of foot strike position to stored ideal mid-foot striking running form, among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the system sense a user’s running form and provide guidance for the user to perform more mid-foot striking based upon ideal running form data, as taught by Fitzgerald et al., for the purpose of providing guidance to improve a user’s running form while running and reduce heel striking for the benefit of enabling the user to improve their form and reduce various leg strains and injuries caused by poor running form ([0067],[0071], Fitzgerald et al.). 
Re claim 2:
The previous combination of Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 1 discloses the claimed invention as described above. In re Claim 2, Dibendetto (‘2050) further discloses, wherein the portable device comprises a media player for providing entertainment audio to the user via the audio feedback device (“With reference to FIG. 10, another embodiment of a portable fitness monitoring system 20 will now be described in which like reference numerals refer to like elements. As depicted in FIG. 10, in an embodiment, the portable fitness monitoring system 20 includes a portable fitness monitoring device 100, portable sensors 200, an audio output device 300, a visual display device 400, and a music device 500 (see [0098])”).
Re claim 3:
Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 2 discloses the claimed invention as described above. In re Claim 3, Dibendetto (‘2050) further discloses, wherein the guidance audio is overlaid with the entertainment audio by the data processor and provided to the user via the audio feedback device (“In one embodiment, music may be played throughout the entire physical activity, and any audio performance feedback may be played on top of—or simultaneously with-the music. ... In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller. The controller functions of the portable fitness monitoring device 100 may achieved by suitable software stored in memory 104 (see [0118])”), wherein the entertainment audio comprises a volume is temporarily reduced during playback of the guidance audio (at least at ¶ [0118], wherein “In another embodiment, the music may be modified--for example, it may be paused, muted, or its volume may reduced--while the audio performance feedback is being provided”).
Re claim 4:
The previous combination of Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 2 discloses the claimed invention as described above. In re Claim 4, Dibendetto (‘2050) further discloses, wherein the guidance audio is interposed in time with a halt of the entertainment audio (“In another embodiment, the music may be modified-for example, it may be paused, muted, or its volume may reduced-while the audio performance feedback is being provided. In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller (see [0118])”).
Re claim 5:
The previous combination of Dibenedetto (‘2050), and Fitzgerald et al. as applied to claim 1 discloses the claimed invention as described above. In re Claim 5, Dibendetto (‘2050) further discloses, wherein the audio feedback device comprises headphones (“In one embodiment, the audio output device 300 is a pair of headphones 302 (see [0061])”).
Re claim 6:
Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 1 discloses the claimed invention as described above. In re Claim 6, Dibendetto (‘2050) further discloses, wherein the portable device copmrises a smartphone (at least at ¶ [0034]-[0035], wherein the portable fitness monitoring device (100) is described as being able to make calls, send email, play music, and do a variety of tasks, thereby constituting a smartphone).
Re claim 7:
The previous combination of Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 1 discloses the claimed invention as described above. In re Claim 7, Dibendetto (‘2050) further discloses, wherein the portable device comprises a music player (at least at ¶ [0034]-[0035], wherein the portable fitness monitoring device (100) is described as being able to make calls, send email, store and play music, and do a variety of tasks. Wherein thereby music is played through this device subsequently where the music device is described).
Re claim 8:
The previous combination of Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 1 discloses the claimed invention as described above. In re Claim 8, Dibendetto (‘2050) further discloses, wherein the one or more sensors are in wireless communication with the portable device (“...the sensors 200 may wirelessly transmit uniquely coded data signals that prevent the user's 10 portable fitness monitoring device 100 from receiving data signals from other nearby sensors 200 that are not associated with the user 10 (see [0052])”).
Re claim 9:
Dibenedetto (‘2050) teaches: A system comprising:
• one or more sensors for being worn by a user (“the sensor 200 is a heart rate sensor (see [0054])"), each of the one or more sensors sensing performance data about the user during a physical exercise specified by a training plan stored in a memory (“The sensors 200 may measure  wherein the one or more sensors comprise a sensor embedded in sporting good of the user and the performance data comprises measurements indicating running form of the user (at least at accelerometer (204) coupled to the athletes shoe in [0032], [0050], and gps sensor [0053], which tracks running form parameters including stride count, rate, length, impact force, among others.)
a training content generator that generates a training plan based on a plurality of training zones, wherein the plurality of training zones are determined based on a historical workout of the user (at least at ¶ [0076]-[0078] and Figures 7-8, wherein various plans are generated by the system including various workouts which include various training zones as shown in Figure 7 and may be selected by the user for performance. Wherein [0144] and [0147]-[0149] the system determines the user’s particular heart rate training zones based on analyzing historical data of the user’s past workouts to determine the correct training ranges for the user), wherein the training plan comprises training content and is used to provide adjustable guidance to the user in real-time based on the performance of the user (at least at ¶ [0077]-[0088], wherein guidance is provided to the user in real time during their exercise performance based upon their goals and currently determined performance. See particularly [0087]); the performance data further comprising data characterizing at least one of a physiological measurement of the user (“The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness monitoring device 100 (see [0032])”), a position of the user ("...the portable fitness monitoring device 100 may be a GPS-enabled portable fitness monitoring device 100 (see [0150])”) for the at least one physical exercise, the performance data being related to performance parameters associated with the at least one physical exercise (“When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system (see [0072])”);
• a portable device being configured to be worn by the user during the physical exercise specified by the at least one workout (“The portable fitness monitoring device 100 may be worn, carried, or otherwise supported by the athlete 10 during the physical activity” (see [0030]). “The athlete 10 may be able to utilize the plan module 610 to select a default workout routine 608, create a custom workout routine 608, or even select or customize an entire training plan comprised of individual workout routines 608 (see [0076])", wherein additionally, the user may simply select a challenge exercise as a training plan and complete exercises therein. Wherein at least ¶ [0077], the workout may include different segments of different intensity goals/guidelines, based on at least heart rate of the user, wherein [0077]-[0088] guidance is provided for the user to hit their interval goals), the portable device having a data processor in communication with the memory (“With reference to FIG. 2, in one embodiment the portable fitness monitoring device 100 may include a processor 102, a memory 104, user input controls 106, a sensor receiver 108, and a computer input/output 110 operatively connected to carry out the functionality of the device (see [0037])”), the memory storing data for access and processing by the data processor, the data comprising the training plan and the performance data (“In the embodiment of FIG. 5, in addition to storing application program instructions and saving recorded performance parameter data, the memory 104 may also be used, for example, to store workout routines 608, as described in further detail below. The processor 102 may also be capable of executing the workout routines 608 (see [0065])”), the portable device being in communication with the one or more sensors to receive the performance data related to the physical exercise being executed by the user (“The sensors 200 may measure one or more performance parameters associated with the data processor using the performance data to determine guidance data based on […] (“When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system. For example if a heart rate zone-based system is employed and a user's 10 maximum heart rate has been input into the memory 104, performance feedback may be provided to the athlete 10 in real time via the audio output and/or visual display devices 300 and 400. For example, if the athlete 10 is exercising with a heart rate that the processor 102 determines is 80% of the athlete's 100 maximum heart rate, the audio output device 300 may announce "You are in the endurance zone" or "You are in the green zone." (see [0072])”) criteria specified by the training content, the criteria comprising one or more of calories burned by the user during the at least one workout […] (at least at ¶ [0077]-[0090], wherein feedback is provided to the user based on analyzing their performance information, such as their calories burned, and providing performance information accordingly in real time based on comparing their performance information to workout interval goals. See ¶ [0082] for adaptive guidance based on performance and [0087] for specific calories feedback based on performance); […]); the portable device […] comprising data characterizing the training plan, […], the portable device monitoring a performance of [the] user […] (at least at ¶ [0077]-[0088], wherein guidance is provided to the user in real time during their exercise performance based upon their goals and currently determined performance. See particularly [0087]); and 
• an audio feedback device configured to be worn by the user (“In one embodiment, the audio output device 300 is a pair of headphones 302 and the audio output transmitter 112 is an audio output jack capable of receiving a headphone 302 jack plug (see [0061])”), the audio feedback device receiving audio signals from the portable device and providing (“In one embodiment, music may be played throughout the entire physical activity, and any audio performance feedback may be played on top of—or simultaneously with-the music. ... In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller. The controller functions of the portable fitness monitoring device 100 may achieved by suitable software stored in memory 104 (see [0118])”),  training content audio generated1 in real-time and comprising guidance audio for the user based on the guidance data to invoke the user to adjust […], during [the physical exercise] (“When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system. For example if a heart rate zone-based system is employed and a user's 10 maximum heart rate has been input into the memory 104, performance feedback may be provided to the athlete 10 in real time via the audio output and/or visual display devices 300 and 400. For example, if the athlete 10 is exercising with a heart rate that the processor 102 determines is 80% of the athlete's 100 maximum heart rate, the audio output device 300 may announce "You are in the endurance zone" or "You are in the green zone." (see [0072])”. See also [0077]-[0096], particularly, [0082], wherein feedback is provided by comparing the user’s performance with interval goals and selecting appropriate feedback for output based on the comparison).
Dibenedetto (‘2050) is arguably silent on the workout being a virtual race and broadcasting training content to a plurality of users engaged in in the virtual race, but Huhtala teaches: [a portable running audio training device for selecting workouts, tracking user performance using sensors, enabling the user to engage in virtual races, and providing audio feedback, performing the steps of] a physical exercise associated with a virtual race and comprises training content that is broadcasted to a plurality of portable devices engaging in the virtual race; the portable device monitors the user during the virtual race and provide adjustable guidance in real time during the a performance of each user while the user and the second user engage in the virtual race(at least at ¶ [0037] and Figure 2, wherein a user’s portable device (200) is configured to create a live virtual race with other users of other devices running along a particular route. Wherein the portable device monitors the all of the participating users performances while engaging the race in real-time, such as their location, heart rate 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the workout include and/or pertain to a virtual race challenge with another live user using another portable device and broadcasting training content to all race participants, as taught by Huhtala et al., for the purpose of integrating live, social competition into the workout plan, for the benefit of motivating the user’s running performance and thereby facilitating their physical training. 
Dibenedetto (‘2050) is arguably silent on the provided guidance being determined based on modeling data of an optimal running form and providing guidance data to invoke the user to adjust the running form to promote mid-foot striking, but Fitzgerald et al. teaches: [a portable running training device using a foot sensor to track user performance and provide feedback accordingly, comprising] a sensor embedded in a sporting good of the user and the performance data comprises measurements indicating running form of the user (at least at (105) in Figure 7, and ¶ [0080]-[0082], wherein a foot pod sensor is played within an athletes shoe while running and tracks a user’s foot strike location, cadence, etc.); determine guidance data based on modeling data of an optimal running form … and based on the guidance data comprising guidance audio based on the guidance data to invoke the user to adjust the running form to promote mid-foot striking (at least at [0067], [0071], [0081], [0093], [0094], wherein the sensor data is captured and feedback provided to inform the user of their current foot strike pattern to enable the user to adjust their form to perform more mid-foot striking. Wherein the guidance is based on comparison of foot strike position to stored ideal mid-foot striking running form, among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the system sense a user’s running form and provide guidance for the user to perform more mid-foot striking based upon ideal running form data, as taught by Fitzgerald et al., for the purpose of providing guidance to improve a user’s running form while running and reduce heel striking for the benefit of enabling the  Fitzgerald et al.). 
Re claim 10:
The previous combination of Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 9 discloses the claimed invention as described above. In re Claim 10, Dibendetto (‘2050) further discloses, wherein the portable device comprises a media player for providing entertainment audio to the user via the audio feedback device (“With reference to FIG. 10, another embodiment of a portable fitness monitoring system 20 will now be described in which like reference numerals refer to like elements. As depicted in FIG. 10, in an embodiment, the portable fitness monitoring system 20 includes a portable fitness monitoring device 100, portable sensors 200, an audio output device 300, a visual display device 400, and a music device 500 (see [0098])”).
Re claim 11:
The previous combination of Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 9 discloses the claimed invention as described above. In re Claim 10, Dibendetto (‘2050) further discloses, wherein the entertainment audio is selected from a group of entertainment audio that comprises music and a digital audio book (“The music device 500 may also have a data port 506. In embodiments where the music device 500 is a digital music file player, the data port 506 may allow the digital music file player 502 to connect to the computer 600, the server 602, or another network source to download digital music files 508 or other music data, either before a workout or in real-time (e.g. by wireless data streaming)... The data port 506 of these devices may be any component capable of receiving music, such as, for example, a jack or an antennae. In addition to its standard meaning, the term "music" as used herein may also include nonmusical spoken word content including, but not limited to, content typically provided through talk radio shows, podcasts, lectures, seminars, speeches, news pieces, or audio books (see [0103-0104])”).
Re claim 12:
Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 10 discloses the claimed invention as described above. In re Claim 12, Dibendetto (‘2050) further discloses, wherein the guidance audio is overlaid with the entertainment audio by the data processor and provided to the user via the audio feedback device (“In one embodiment, music may be played throughout the entire physical activity, and any audio performance feedback may be played on top of—or simultaneously with-the music. ... In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller. The controller functions of the portable fitness monitoring device 100 may achieved by suitable software stored in memory 104 (see [0118])”) , wherein the entertainment audio comprises a volume that is temporarily reduced during playback of the guidance audio (at least at ¶ [0118], wherein “In another embodiment, the music may be modified--for example, it may be paused, muted, or its volume may reduced--while the audio performance feedback is being provided”).
Re claim 13:
The previous combination of Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 10 discloses the claimed invention as described above. In re Claim 13, Dibendetto (‘2050) further discloses, wherein the guidance audio is interposed in time with a halt of the entertainment audio (“In another embodiment, the music may be modified-for example, it may be paused, muted, or its volume may reduced-while the audio performance feedback is being provided. In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller” (see [0118])).
Re claim 14:
The previous combination of Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 9 discloses the claimed invention as described above. In re Claim 14, Dibendetto (‘2050) further discloses wherein the audio feedback device comprises headphones (“In one embodiment, the audio output device 300 is a pair of headphones 302” (see [0061])).
Re claim 15:
Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 9 discloses the claimed invention as described above. In re Claim 15, Dibendetto (‘2050) further discloses, wherein the portable device is a smartphone (at least at ¶ [0034]-[0035], wherein the portable fitness monitoring device (100) is described as being able to make calls, send email, play music, and do a variety of tasks, thereby constituting a smartphone).
Re claim 16:
The previous combination of Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 9 discloses the claimed invention as described above. In re Claim 16, Dibendetto (‘2050) further discloses, wherein the portable device comprises a music player (at least at ¶ [0034]-[0035], wherein the portable fitness monitoring device (100) is described as being able to make calls, send email, store and play music, and do a variety of tasks. Wherein thereby music is played through this device subsequently where the music device is described).
Re claim 17:
The previous combination of Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 9 discloses the claimed invention as described above. In re Claim 17, Dibendetto (‘2050) further discloses, wherein the one or more sensors are in wireless communication with the portable device (“...the sensors 200 may wirelessly transmit uniquely coded data signals that prevent the user's 10 portable fitness monitoring device 100 from receiving data signals from other nearby sensors 200 that are not associated with the user 10 (see [0052])”).
Re claim 21:
The previous combination of Dibenedetto (‘2050), Huhala et al., and Fitzgerald et al. as applied to claim 1 discloses the claimed invention as described above. In re Claim 21, Dibendetto (‘2050) further discloses, wherein the sensor embedded in the sporting good comprises a sensor embedded in apparel for a foot of the user and the performance data comprises measurements of at least one of an acceleration, a cadence, a position, and a force of the foot (at least at (204) which is an .
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dibenedetto (‘2050), in view of Huhtala et al., and in further view of Ftizgerald et al., Lee et al. (US Pub. 2005/0107216 A1) and Edwards (US Pub. 2008/0300498 A1).
Re claim 18:
Dibenedetto (‘2050) teaches: A system comprising:
• a training content generator that generates a training plan based on a plurality of training zones, wherein the plurality of training zones are determined based on a lactate threshold heart rate of the user during a historical (at least at ¶ [0076]-[0078] and Figures 7-8, wherein various plans are generated by the system including various workouts which include various training zones as shown in Figure 7 and may be selected by the user for performance. Wherein [0144] and [0147]-[0149] the system determines the user’s particular heart rate training zones based on analyzing historical data of the user’s past workouts to determine the correct training ranges for the user. See also [0068]-[0069]), wherein the training plan specifies at least one workout, each of the least one workout specifying at least one physical exercise and performance parameters associated with the at least one physical exercise, the at least one physical exercise comprising one or more segments, each segment having a set of performance parameters associated with the at least one physical exercise and a set of guidelines based on the set of performance parameters (“The portable fitness monitoring device 100 may be worn, carried, or otherwise supported by the athlete 10 during the physical activity” (see [0030]). “The athlete 10 may be able to utilize the plan module 610 to select a default workout routine 608, create a custom workout routine 608, or even select or customize an entire training plan comprised of individual workout routines 608 (see [0076])", wherein additionally, the user may simply select a challenge exercise as a training plan and complete exercises therein. Wherein at least ¶ [0077], the workout may include different segments of different intensity goals/guidelines, based on at least heart rate of the user, wherein [0077]-[0088] guidance is provided for the user to hit their interval goals. “When zone-based system” (see [0072]))
• a portable device having a data processor and a memory (FIG. 2, in one embodiment the portable fitness monitoring device 100 may include a processor 102, a memory 104, user input controls 106, a sensor receiver 108, and a computer input/output 110 operatively connected to carry out the functionality of the device (see [0037])”), the memory storing data for access and processing by the data processor ("As the performance parameter data is transmitted to the portable fitness monitoring device 100, it may be stored in the memory 104 or transmitted to the server 602. When performance parameter data is continuously transmitted to the portable fitness monitoring device 100 in real-time, it may also be transmitted to the server 602 in real-time. The performance parameter data may be processed by the processor 102 prior to storage or transmission (see [0055])”), the portable device being configured to be worn by a user during the at least one physical exercise (“The portable fitness monitoring device 100 may be worn, carried, or otherwise supported by the athlete 10 during the physical activity (see [0030])”); […]; the portable device […] comprising data characterizing the training plan, […], wherein the training plan comprises training content that coaches the user to follow an exercise routine, wherein training content is used to provide adjustable guidance to the user in real-time based on the performance of the user, wherein the training content is broadcast to [the] user[…] (at least at ¶ [0077]-[0088], wherein guidance is provided to the user in real time during their exercise performance based upon their goals and currently determined performance. See particularly [0087]);
• one or more sensors worn by the user and in communication with the portable device, each of the one or more sensors sensing performance data about the user during the at least one physical exercise in relation to the performance parameters associated with the at least one physical exercise (“The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness monitoring device 100 (see [0032])”. See also ¶ [0050] “Before the athlete 10 begins a physical activity, the athlete 10 may secure the accelerometer 204 to his article of footwear and the heart rate sensor 202 wherein the one or more sensors comprise a sensor embedded in a sporting good of the user and wherein the performance data comprises measurements indicating data of the user and characterizing at least one of a physiological measurement of the user (at least see shoe sensor (204), etc., “The term "performance parameters" may include physical parameters and/or physiological parameters associated with the athlete's 10 physical activity. Physical parameters measured may include, but are not limited to, time, distance, speed, pace, pedal count, wheel rotation count, stride count, stride length, airtime, stride rate, altitude, strain, and impact force. Physiological parameters measured may include, but are not limited to, heart rate, respiration rate, blood oxygen level, blood flow, hydration level, calories burned, or body temperature (see [0032])”), a position of the user ("...the portable fitness monitoring device 100 may be a GPS-enabled portable fitness monitoring device 100 (see [0150])”) for the at least one physical exercise, the one or more sensors transmitting the performance data to the portable device for processing by the data processor to determine guidance data associated with the training plan (“The sensors 200 may measure one or more performance parameters associated with the athlete's 10 physical activity, and communicate performance parameter data to the portable fitness monitoring device 100 (see [0032])”; and “When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system. For example if a heart rate zone-based system is employed and a user's 10 maximum heart rate has been input into the memory 104, performance feedback may be provided to the athlete 10 in real time via the audio output and/or visual display devices 300 and 400. For example, if the athlete 10 is exercising with a heart rate that the processor 102 determines is 80% of the athlete's 100 maximum heart rate, the audio output device 300 may announce "You are in the endurance zone" or "You are in the green zone." (see [0072])”), the guidance data determined in real-time based on […] criteria comprising one or more of calories burned by the user during the at least one workout […] (at least at ¶ [0077]-[0090], wherein feedback is provided to the user based on analyzing their performance information, such as their calories burned, and providing performance information accordingly in real time based on comparing their performance information to workout interval goals. See ¶ [0082] for adaptive guidance based on performance and [0087] for specific calories feedback based on performance); and 
• an audio feedback device configured to be worn by the user (“The portable fitness monitoring device 100 may be capable of wired or wireless transmission of audio data to one or more audio output devices 300 via the audio output transmitter 112. In one embodiment, the audio output device 300 is a pair of headphones 302 and the audio output transmitter 112 is an audio output jack capable of receiving a headphone 302 jack plug (see [0061])”), the audio feedback device providing audio signals representing the one or more music files (“...the music device 500 is a digital music file player 502 (e.g. an MP3 player) and the music device receiver 116 is an audio input jack. The digital music file player 502 may include an audio output jack 504 (see [0102])”), the audio feedback device further receiving performance feedback from the portable device and providing, based on the monitored performance of the user […] and based on the training plan, training content audio to the user in combination with the audio signals representing the one or more music files (“In one embodiment, music may be played throughout the entire physical activity, and any audio performance feedback may be played on top of—or simultaneously with-the music. ... In this case, the processor 102 of the portable fitness monitoring device 100 may act as an audio controller. The controller functions of the portable fitness monitoring device 100 may achieved by suitable software stored in memory 104 (see [0118])”), the training content audio being generated1 in real-time and comprising guidance audio for the user based on the guidance data to invoke the user to adjust the running form, during the at least one physical exercise […] specified by the at least one workout (“When performance parameter data is continuously transmitted to the portable fitness monitor 100 in real time, the processor 102 may process the data in accordance with a program stored in the memory 104 embodying the zone-based system. For example if a heart rate zone-based system is employed and a user's 10 maximum heart rate has been input into the memory 104, performance feedback may be provided to the athlete 10 in real time via the audio output and/or visual display 
Dibenedetto (‘2050) is arguably silent on the workout being a virtual race and broadcasting training content to a plurality of users engaged in in the virtual race, but Huhtala teaches: [a portable running audio training device for selecting workouts, tracking user performance using sensors, enabling the user to engage in virtual races, and providing audio feedback, performing the steps of] the portable device being configured to connect with at least one other portable device to create a virtual race associated with the at least one workout, the at least one other portable device associated with a second user, the portable device and the at least one other portable device each comprising data characterizing the training plan, the training plan associated with the virtual race, the portable device monitoring a performance of each user while the user and the second user engage in the virtual race, wherein the training plan compress training content that coaches the user to follow an exercise routine, wherein training content is used to provide adjustable guidance to the user in real-time based on the performance of the user, wherein the training content is broadcast to a plurality of users engaging in the virtual race (at least at ¶ [0037] and Figure 2, wherein a user’s portable device (200) is configured to create a live virtual race with other users of other devices running along a particular route. Wherein the portable device monitors the all of the participating users performances while engaging the race in real-time, such as their location, heart rate etc. in ¶ [0038]-[0044], [0046], [0057], [0062], etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the workout include and/or pertain to a virtual race challenge with another live user using another portable device and broadcasting training content to all race participants, as taught by Huhtala et al., for the  
Dibenedetto (‘2050) is also arguably silent on, but Lee et al. teaches: providing, based on the monitored performance of the user and [a] second user engaged in the virtual race and based on the training plan, training content audio generated in real time by the portable device, comprising guidance audio from the user based on the guidance data to invoke the user to adjust, during one of the one or more segments of the at least one workout, the at least one physical exercise specified by the at least one workout and to update the user on the user’s results associated with the virtual race (at least at ¶ [0044] wherein the audio device generates the audio based on converting electrical output signals and ¶ [0057] – [0059], wherein the user engages in virtual running races with the profiles of other racers and the device provides audio feedback indicative of the footsteps of the other runners to the user during the race as well as feedback related to the user’s performance on each interval of the workout based on comparing their performance data to goal data).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Dibenedetto (‘0250) and Huhtala et al. to generate audio feedback of virtual races results to update the user on their performance with respect to other athletes, as taught by Lee et al., for the purpose of avoiding the collection of various audio feedback files for the benefit of reducing the start-up cost and time associated with getting the system started and for the purpose of informing the user of their position within the race in an emphasized fashion to motivate the user to increase their performance and “encourage[] him or her to meet performance goals” (¶ [0059], Lee et al.).
Dibenedetto (‘2050) is also arguably silent on determining the training zones based on a user’s determined lactate threshold heart rate during a historical workout, but Edwards et al. teaches: [an exercise training system, comprising] a training content generator that generates a training plan based on a plurality of training zones, wherein the plurality of training zones are determined based on a lactate threshold heart rate of the user during a historical workout (at least at ¶ [0013], [0020]-[0022], [0025]-[0027], wherein an anaerobic/lactate threshold heart rate for a user is determined during a historical 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Dibenedetto (‘0250) to generate training zone content based upon a user’s determined lactate threshold heart rate, as taught by Edwards et al., for the purpose of enabling the creation of training zones which will aid in appropriately testing the user’s athletic abilities and improving their training effectiveness ([0024], [0012], Edwards).
Dibenedetto (‘2050) is arguably silent on the provided guidance being determined based on modeling data of an optimal running form and providing guidance data to invoke the user to adjust the running form to promote mid-foot striking, but Fitzgerald et al. teaches: [a portable running training device using a foot sensor to track user performance and provide feedback accordingly, comprising] a sensor embedded in a sporting good of the user and the performance data comprises measurements indicating running form of the user (at least at (105) in Figure 7, and ¶ [0080]-[0082], wherein a foot pod sensor is played within an athletes shoe while running and tracks a user’s foot strike location, cadence, etc.); determine guidance data based on modeling data of an optimal running form … and based on the guidance data comprising guidance audio based on the guidance data to invoke the user to adjust the running form to promote mid-foot striking (at least at [0067], [0071], [0081], [0093], [0094], wherein the sensor data is captured and feedback provided to inform the user of their current foot strike pattern to enable the user to adjust their form to perform more mid-foot striking. Wherein the guidance is based on comparison of foot strike position to stored ideal mid-foot striking running form, among others).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time before the invention to have modified the invention as disclosed by Dibenedetto (‘2050) to have the system sense a user’s running form and provide guidance for the user to perform more mid-foot striking based upon ideal running form data, as taught by Fitzgerald et al., for the purpose of providing guidance to improve a user’s running form while running and reduce heel striking for the benefit of enabling the user to improve their form and reduce various leg strains and injuries caused by poor running form ([0067], [0071], Fitzgerald et al..
Claims 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the previous combination of Dibenedetto (‘2050), Huhtala et al., Fitzgerald et al., as applied to claim 1, in view of Edwards (US Pub. 2008/0300498 A1) and Thieberger et al. (US Pub. 2009/0312658 A1).
In re Claim 19, the previous combination of Dibenedetto (‘2050), Huhtala et al., and Fitzgeald et al. as applied to claim 1 discloses the claimed invention as described above. 
Dibenedetto (‘2050) is also arguably silent on determining the training zones based on a user’s determined lactate threshold heart rate during a historical workout, but Edwards et al. teaches: [an exercise training system, comprising] a training content generator that generates a training plan based on a plurality of training zones, wherein the plurality of training zones are determined based on a lactate threshold heart rate of the user during a historical workout (at least at ¶ [0013], [0020]-[0022], [0025]-[0027], wherein an anaerobic/lactate threshold heart rate for a user is determined during a historical workout and is used to determine training zone ranges based on a percentage of the determined threshold hard rate in Figure 1 and [0031]-[0033]).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Dibenedetto (‘0250) to generate training zone content based upon a user’s determined lactate threshold heart rate, as taught by Edwards et al., for the purpose of enabling the creation of training zones which will aid in appropriately testing the user’s athletic abilities and improving their training effectiveness ([0024], [0012], Edwards).
Edwards further teachers: wherein a numerical rating of perceived exertion in combination with heart rate values may be used to determine the user’s threshold heart rate (at least at [0013], and [0026], wherein the talk test is described). Dibenedetto is arguably silent on, but Thieberger teaches: [a heart rate zone determination system, comprising] wherein the portable device determines the lactate threshold heart rate of the user by analyzing the heart rate values of the user during the historical workout in view of a perceived exertion of the user (at least at the portable cellular device in [0110], which determines a threshold heart rate of the user by comparing the user’s pulse at various entered relative perceived exertion levels. Wherein the threshold heart rate is determined based on these measurements in [0018], [0021], [0043]-[0044], [0118]. Wherein this is used to determine user zones in [0121]). 
Dibenedetto and Edwards to determine the lactate threshold heart rate by analyzing heart rate values during a workout in view of perceived exertion input, as taught by Thierberger, to provide an accurate, non-invasive way of determining the user’s threshold heart rate, for the benefit of increasing the ease of access of the system to athletes by reducing/removing the need for specific mechanical sensors. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include references related to the amended features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/             Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Fitzgerald et al. receives provisional support to 61/440,243 filed 2/7/2011 
        2 “to define or originate by the application of one or more rules or operations”; https://www.merriam-webster.com/dictionary/generate